BRETT, Judge.
This is a petition by George Butler, whereby he seeks his release from the State Penitentiary by writ of habas corpus.
The records show that the petitioner was convicted of the crime of robbery with firearms, and sentenced to serve 20 years in the state penitentiary.
The records also indicate that this petitioner filed a petition for writ of habeas corpus in this Court on January 7, 1966, and the matters set out therein were treated at length in our opinion, and the writ denied. Butler v. Page, Okl.Cr., 421 P.2d 276. All of the matters alleged in this present petition were raised and decided in that case, and we invite a reading of the opinion therein for the facts involved here.
The rule of this Court is that where an application for writ of habeas corpus has been denied, the Court will not ordinarily entertain a subsequent petition for a writ, based on the same grounds and the same facts, or any other grounds or facts existing when the first application was made, whether presented then or not. Ex parte Tidwell, Okl.Cr., 317 P.2d 1119; Hibbs v. Raines, Okl.Cr., 344 P.2d 672, and cases cited.
The Attorney General has filed a motion to dismiss, on the grounds that the allega*347tions of this petition have previously been considered, and an opinion rendered therein, ■denying relief.
For the reasons above stated, the motion •of the Attorney General is sustained, and Rie cause dismissed.
NIX, P. J., and BUSSEY, J:, concur.